Case 1:11-cr-OO768-DLC Document 42 Filed 05/01/19 Page 1 of 1

RICHARD B. LlND

ATTORNEY AT LAW
575 L.EX!NGTON AVENU€
4'1”H FLOOR

NEW YORK. N.Y. [OCEE

 

TEL§PHONi-: (2|2) 553-7725
E-MAH.'. rlmdnlind|aw_yer‘.com
WEE!S|TE: www.r‘lcher‘d|indlewyer'.com

May l, 2019
Bg ECF
Hon. Denise L. Cote
United States District Judge
U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. John McKinnon
11 Cr. 768 (DLC)

Dear Judge Cote:

I am writing this letter on behalf of defendant John McKinnon, who is
scheduled to be sentenced by this Couit tomorrow, l\/lay 2, 2019, at 9:30 a.m. Yesterday
l\/lr. McKinnon texted me and then telephoned me to request that his sentencing be
postponed until l\/Iay 9, 2019 because he had a proceeding on May 8, 2019 in state court.
l requested that he telephone me and also text me with his attorney’s contact information
so that l could confirm Mr. McKinnon’s information

I did not hear back from Mr. McKinnon; accordingly, early yesterday afternoon l
contacted AUSA .lessica Lonergan to obtain the government’ point of view, i.e., whether
the government consented to, or opposed, the requested adjournment Initially, Ms.
Lonergan stated that it did not oppose the requested adjournment, but wanted to confirm
Mr. McKinnon’s assertions I delayed contacting the Court until l heard back from Ms.
Loera. She advised me a few minutes ago that Mr. McKinnon does not have a proceeding
in state court on May 8 but simply a presentence interview which could be accomplished
while he was in federal custody, or could simply await his release from such custody.
Accordingly, the government opposes defendant’s application

Thank you for the Court’s prompt attention to this request

Respectfully subm ted,

afa/rr

Richard B. Li

  
  

cc: Jessica Lonergan, Esq. (by ECF)
Probation Offlcer Gonzalez (by email)

